 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    TROY ALEXANDER SANDERS,                               1:18-cv-01285-AWI-JLT (PC)

12                       Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
13            v.                                            (Doc. 2)

14    CORRECTIONAL OFFICER GRIMES, et                       ORDER DIRECTING PAYMENT
      al.,                                                  OF INMATE FILING FEE BY COMMUNITY
15                                                          CORRECTIONAL FACILITY
                         Defendants.
16

17          Plaintiff has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915.

18   Initially, it appeared that Plaintiff had the ability to pay the filing, so the Court recommended

19   leave be denied. (Doc. 7.) However, Plaintiff filed objections and further information which

20   meets the showing required by ' 1915(a). (Docs. 10-14.) Accordingly, the Court

21   WITHDRAWS the Findings and Recommendations and Plaintiff’s request to proceed in forma

22   pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $400.00 for this

23   action. 28 U.S.C. ' 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount

24   of twenty percent of the preceding month=s income credited to plaintiff=s trust account. The

25   Community Correctional Facility is required to send to the Clerk of the Court payments from

26   Plaintiff=s account each time the amount in the account exceeds $10.00, until the statutory filing

27   fee is paid in full. 28 U.S.C. ' 1915(b)(2).

28          In accordance with the above and good cause appearing therefore, the Court ORDERS:
                                                        1
 1          1.      The Findings and Recommendations, issued on September 21, 2018, (Doc. 7), is

 2   WITHDRAWN;

 3          2.      Plaintiff's application to proceed in forma pauperis is GRANTED;

 4          3.      The Director of the Community Correctional Facility or his designee shall

 5   collect payments from Plaintiff=s prison trust account in an amount equal to 20% of the

 6   preceding month=s income credited to the prisoner=s trust account and shall forward those

 7   payments to the Clerk of the Court each time the amount in the account exceeds $10.00, in

 8   accordance with 28 U.S.C. ' 1915(b)(2), until a total of $350.00 has been collected and

 9   forwarded to the Clerk of the Court. The payments shall be clearly identified by the name

10   and number assigned to this action.

11          4.      The Clerk of the Court is directed to serve a copy of this order and a copy of

12   Plaintiff=s in forma pauperis application on the Director of the Community Correctional Facility

13   via United States Mail.

14          5.      The Clerk of the Court is directed to serve a copy of this order on the Financial

15   Department, U.S. District Court, Eastern District of California, Sacramento Division.

16
     IT IS SO ORDERED.
17

18      Dated:     December 17, 2018                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
